Title: To Thomas Jefferson from François D’Ivernois, [26 February 1795]
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
[26 Feb. 1795]

Limpatience avec la quelle j’attens encore une 1re réponse aux diverses lettres que j’ai eu l’honneur de vous adresser est journellement accrue par celle que prouvent a ce sujet en suisse mes malheureux compatriotes dont toutes les esperances et tous les projets se trouvent Suspendus jusqu’à cette epoque. Japprens que l’un d’entr’eux dont je crois vous avoir indiqué le nom soccupe avec activité a achever un ouvrage tiré de Morse de Cooper et des notes Sur la Virginie destiné a servir d’instruction à tous les infortunés de ce Continent qui ainsi que les Genevois tournent leurs yeux du Coté de celui de l’amérique libre et nentendent pas la langue Anglaise. J’apprens d’un autre coté que quelques Genevois deja arrivés en Amérique y ont deja formé un projet assez informe de la fondation d’une nouvelle Geneve, mais comme ils ne connaissent encore ni les esperances que nous fondons sur votre protection ni les ressources que je cherche à rassembler d’ici, je ne doute pas que lorsqu’ils en seront instruits ils ne soyent tres disposés à faire de leur projet une branche du notre.
Jai lhonneur Mr. de vous adresser mon ecrit en Anglais qui poursuit le tableau de nos malheurs à une epoque plus recente que lEdition francaise. Ce pamphlet a eu ici un succès infiniment plus grand que je n’avais osé m’y attendre quoiquil vienne d’en paraitre un autre sur le meme sujet, où l’on me reproche quelques opinions trop democratiques et entr’autres d’avoir pensé that I pronounced the Eulogy of Mr. Reybaz the Genevese Minister to the french Repub. by saying that Mr. Reybaz  is much considered and respected at Paris when we all know what kind of persons they are who form and direct the public opinion in that city.
Javoue que si mon tableau est lu en Amerique et j’en envoye a cet effet a Phil. 200 exemplaires de la 1re Edition Anglaise, je craindrai plutot qu’on ne lui fit un reproche d’un autre genre. Et cependant si j’en juge par limpression qu’il a produit sur les amis les plus chauds de la liberté il me semble que j’ai rempli mon but. Mais ce que jenvisagerais à cet egard comme la veritable pierre de touche de ce but et de mon ouvrage ce serait assurement le suffrage de lauteur distingué des notes sur la Virginie.
Permettez moi Mr. de vous adresser mes félicitations les plus Sinceres sur la maniere noble eclatante et prompte avec la quelle les Américains se Sont levés en masse pour faire triompher leurs loix pour soutenir leur Gouvernement legitime et pour sauver la liberté du plus grand coup quelle aurait encore reçu si ses ennemis avaient pu jamais dire que la liberté Americaine navait servi qu’à preter des forces à la licence et a fournir des armes pour renverser votre beau systeme politique que ses admirateurs envisageaient comme le plus favorable a lespece humaine. Jai lhonneur d etre
